DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows: 
Claim 1 line 10 “from the external environment” is replaced with “from an external environment”.
Claim 2 line 8 “lane changing control” is replaced with “a lane changing control”.
Claim 4 lines 1 and 2 “the vehicle speed control, the inter-vehicle distance control, the travel position control” is replaced with “a vehicle speed control, an inter-vehicle distance control, a travel position control”





Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:  Independent claim 1 is  allowable over the prior art of record for their specific recitations of elements involved in an automated driving vehicle control device that can change the content of the control based on a predetermined condition, i.e. “if the width of the road shoulder of the road where the host vehicle travels is less than the second threshold and the width of the lane where the host vehicle travels is less than the first threshold, the one or more processors cause the vehicle control device to perform vehicle speed control and inter-vehicle distance control, and if the width of the road shoulder of the road where the host vehicle travels is less than the second threshold and the width of the lane where the host vehicle travels is not less than the first threshold, the one or more processors cause the vehicle control device to perform travel position control for deviating from a center of the lane where the host vehicle travels by causing the host vehicle to move to a side opposite to a side of the road shoulder”, among other limitations. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        


/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662